11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                        JUDGMENT

 Brenda Jurgens,                      * From the County Court at Law No. 2
                                        of Midland County,
                                        Trial Court No. CC17920.
 Vs. No. 11-18-00316-CV                * March 18, 2021
 Gary Martin,                         * Opinion by Bailey, C.J.
                                        (Panel consists of: Bailey, C.J.
                                        and Wright, S.C.J., sitting by assignment)
                                        (Trotter, J., and Williams, J., not participating)

      This court has inspected the record in this cause and concludes that there is error
in the judgment below. We reverse the judgment of the trial court as to Gary Martin’s
claim for fraud on the community in the amount of $79,978.38, and we render
judgment that the Estate of Alice Jean Martin, deceased, take nothing on that claim.
We also reverse the trial court’s judgment insofar as it awarded attorney’s fees to Gary
Martin in the amount of $341,418, and we remand the issue to the trial court for a
redetermination of attorney’s fees.       Additionally, we reverse the trial court’s
judgment insofar as it awarded the recovery of $353,000 in favor of Gary Martin, and
we remand the issue of compensatory damages to the trial court with instructions to
render judgment in favor of Alice Martin’s estate, or Billy Martin’s estate, as the trial
court may determine. The trial court shall impose any condition that the trial court
determines is necessary for the preservation of the funds that are to be paid by Brenda
Jurgens as damages to the estates (of which she is still the executor). We affirm the
trial court’s judgment in all other respects. The costs incurred by reason of this appeal
are taxed 75% against Brenda Jurgens and 25% against Gary Martin.